Citation Nr: 0622333	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  02-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to January 
1948.  

This matter arises before the Board of Veterans' Appeals 
(Board) following an April 2004 Board Remand.  This matter 
was originally on appeal from a September 2001 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  

Based on a March 2004 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran's currently diagnosed PTSD has been linked by 
competent medical opinion to his claimed World War II 
stressor events.  

3.  The veteran's claimed stressor events aboard the U.S.S. 
Takelma (ATF 113) during his service in World War II are 
consistent with the circumstances, conditions, and hardships 
of his service and the Board finds that they are sufficiently 
corroborated by the evidence of record.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The April 2004 Board Remand and the VCAA

In April 2004, the Board found the veteran's claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, to be reopened by way of the submission of new and 
material evidence and remanded the issue with instructions 
that the RO obtain the veteran's service personnel records, 
contact the appropriate records depositories and request 
copies of any relevant documents to corroborate the veteran's 
claimed stressors, undertake any development contemplated by 
the VCAA, and readjudicate the veteran's claim.  The record 
reflects that the RO obtained the veteran's service personnel 
records in May 2004 and associated them with the claims 
folder.  The RO also contacted the Naval Historical Center in 
November 2004, the National Archives in January 2005, and the 
JSRRC in April 2004 and June 2005 to request information 
pertaining to the veteran's claimed stressor events as 
explained in greater detail below.  In addition, the RO 
obtained the veteran's VA treatment records dated from 
January 2005 and February 2006.  Furthermore, the RO 
considered the additional evidence, continued denial of the 
claim, and issued a Supplemental Statement of the Case (SSOC) 
in February 2006.  Based on the foregoing, the Board finds 
that the RO complied with its April 2004 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2001, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
RO explained what the evidence must show in order for the 
veteran to establish entitlement to service-connected 
compensation benefits and enclosed a PTSD questionnaire.  The 
RO also advised the veteran to submit any evidence that 
supports his claim for service connection, such as medical 
evidence of his current disability or evidence which may show 
that he has persistent or recurring symptoms of disability.  
The RO further noted that such evidence may include treatment 
records for his claimed condition, statements by physicians 
or other health care professionals who have treated the 
veteran, or lay statements by him and/or others describing 
his symptoms and problems, in service and since service.  
Moreover, the RO noted that the evidence must be received by 
VA within one year from the date it was requested, otherwise, 
benefits may not be paid for any period prior to the date the 
evidence was received if entitlement is established.  Thus, 
the RO essentially asked the veteran to provide any evidence 
in his possession that pertained to his claim and advised him 
regarding the element of effective date.  See 38 C.F.R. 
§ 3.159 (b)(1) (2005) (stating that VA will request that the 
claimant provide any evidence in his possession that pertains 
to his claim); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) (holding that VCAA notice requirements include the 
elements of effective date and degree of disability).  The 
Board also observes that the RO sent follow-up duty to assist 
letters in April 2004 and November 2004.  

The Board observes that none of the aforementioned duty to 
assist letters addressed the element of degree of disability 
with respect to the veteran's claim.  Nonetheless, the Board 
finds that there is no harm to the veteran because his claim 
is being granted for reasons explained in greater detail 
below and the RO will remedy any notice defect with respect 
to the degree of disability element when effectuating the 
award. 

Furthermore, the RO provided the veteran with a copy of the 
September 2001 rating decision, the September 2002 Statement 
of the Case (SOC), and the February 2006 SSOC which included 
a discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  The September 2002 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO obtained the 
veteran's service personnel records and the VA treatment 
records dated from 1999 to 2001.  After the April 2004 Board 
Remand, the RO also obtained the veteran's VA treatment 
records dated from January 2005 to February 2006.  The Board 
also observes that the veteran's service medical records are 
contained in the claims folder.      

Additionally, the RO sent correspondence to the veteran in 
November 2004 notifying him that he must provide additional 
information for the incidents he is claiming as stressors in 
support of his claim for service connection of PTSD.  In 
response, the veteran submitted a statement to the RO in 
December 2004 that provided accounts of four claimed stressor 
events and included relevant date ranges.  

The Board observes that the RO sent correspondence to the 
Naval Historical Center in November 2004 requesting that it 
provide any information regarding the involvement of the USS 
LST 978 or the USS Takelma ATF-113 during 1947 in Eniwetok 
Kwajalein for conduction of atomic bomb testing, the dates of 
such testing, and information relative to any use of animals 
during this testing.  The Naval Historical Center responded 
in December 2004 that it had no action reports for LST 978 
and no pertinent reports for ATF-113 or Joint Task Force 7 
pertaining to such testing.  The Naval Historical Center also 
noted that it had a copy of the Defense Nuclear Agency's 
assessment of this event in a command file; however, it had 
been referred to the Department of Energy for review.  The 
Naval Historical Center further suggested that the RO write 
the National Archives II (Modern Military Records Branch) 
directly for information that responded to its request. 

In January 2005 correspondence, the RO requested that the 
National Archives II provide the deck logs for the USS LST 
978 and USS Takelma ATF 113 from January 1945 to December 
1947.  The RO also asked for any information regarding the 
involvement of the USS LST 978 or the USS Takelma ATF 113 
during 1947 in Eniwetok Kwajalein for conduction of atomic 
bomb testing, the dates of such testing, and the information 
relative to any use of animals during testing.  The RO 
further enclosed copies of the December 2004 letter from the 
Naval Historical Center and the veteran's December 2004 
stressor statement.  The National Archives and Records 
Administration wrote in February 2005 that the RO's request 
was too extensive for the service they provide and advised 
that the RO could submit an updated request.  

The Board further notes that the RO submitted requests for 
information in April 2004 and June 2005 regarding the 
veteran's claimed stressor events involving the LST 978 
hitting a pier in Manila Bay and killing civilians and the 
veteran and two gunner's mates taking a small boat to shore 
to go to a field hospital for treatment.  The RO advised that 
the date range for such events was September 1945 to December 
1945.  The U.S. Army and Joint Services Records Research 
Center (JSRRC, formerly known as CURR) responded in January 
2006 that the custodian of U.S. Navy ships histories did not 
maintain an applicable 1945 history for the LST-978; however, 
JSRRC provided a summary of the deck logs for the LST-978 
from September to October 1945 noting that the deck entries 
were scant.    

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  

II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD; 
(2) medical evidence of a causal nexus between diagnosed PTSD 
and the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005).    

With regard to the third criterion, evidence of an in-service 
stressor event, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2005).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

III.	Analysis 

The veteran seeks entitlement to service connection for post-
traumatic stress disorder (PTSD).  In his December 2004 
statement, the veteran contends that he witnessed the deaths 
of civilian fishermen when his ship pulled into Manila Bay 
and hit the pier between September and December 1945; 
encountered sniper fire and decomposed bodies while being 
escorted to a field hospital near the shore of the Lingayen 
Gulf in order to receive treatment for injuries in 1945; and 
feared for his life when he was assigned battle stations 
below deck and heard the tapping of mines in 1945 while 
serving aboard the USS LST 978.   The veteran also indicated 
that he feared for his life when he had to transfer live 
ammunition from a burning vessel to his own ship while 
serving aboard the USS Takelma, a rescue and sea-going tow 
ship, in 1946.  The Board further observes that a VA 
psychologist (Dr. K.L.C., Ph.D.) addressed the veteran's 
reported stressor events in January 2002 correspondence.  She 
wrote, among other things, that the veteran told her that he 
was assigned to the atomic testing site at Kwajalein Eniwetok 
in 1947 and saw live animals killed during the atomic bomb 
testing after having being placed aboard the target ships.              

The Board notes that there is ample medical evidence showing 
that the veteran currently suffers from PTSD.  Although the 
June 2001 VA examiner noted that the veteran presented no 
symptoms or evidence of any military stressors sufficient to 
establish a diagnosis of PTSD at that time, the veteran's 
treating psychiatrist (Dr. S.N., M.D.) wrote in August 2002 
that it had become clear during the course of his therapy 
that the veteran's symptoms could largely be attributed to 
PTSD.  The VA medical records dated from January 2005 to 
February 2006 also show that the veteran is currently 
receiving treatment for PTSD.    

In addition, the veteran's currently diagnosed PTSD has been 
linked to his claimed World War II stressor events by 
competent medical opinion.  An April 2004 letter written by 
Dr. S.N., M.D. notes that the veteran suffers from PTSD due 
to his military combat experiences.  The Board observes that 
Dr. S.N. had similarly written in the August 2002 letter that 
the veteran suffered from PTSD resulting from traumatic 
combat experiences while serving in the U.S. Navy during 
World War II.  Furthermore, Dr. K.L.C., Ph.D. indicated in 
her January 2002 statement that the veteran's naval 
experience caused his current PTSD.  

Thus, the first and second criterion necessary to establish 
service connection for PTSD have been met:  the veteran has 
been diagnosed with PTSD, which has been linked by competent 
medical opinion to his claimed stressors.  

In regard to the third criterion, the record reflects that 
the veteran served as a seaman or deck hand during his naval 
service and is not in receipt of any awards or military 
citations that are clearly indicative of combat status.  
While his service personnel records reveal that he is in 
receipt of the American Theater Campaign Ribbon and the 
Pacific Asiatic Campaign Ribbon, evidence of participation in 
a "campaign" does not, in itself, establish that a veteran 
engaged in combat because those terms ordinarily may 
encompass both combat and non-combat activities.  VAOPGCPREC 
12-99.  

The Board notes that the veteran's service personnel records 
verify his service aboard the LST 978 from May 1945 to 
approximately August 1946; however, JSSRC was unable to 
verify the claimed stressor events related to his service 
aboard the ship.  It is noted that the deck entries, which 
were described by JSRRC as "scant", contained no notation 
regarding the LST-978 hitting a pier in Manila Bay and 
killing civilians.  Although the deck logs noted that the 
veteran and five others were absent during a muster while 
beached in the Lingayen Gulf at 2005 hours on October 15, 
1945, all men were accounted for at 2012 hours.  The Board 
further notes that the veteran's service medical records 
include no references to treatment for any injuries in 1945.  

Nonetheless, the evidence of record does sufficiently 
corroborate the claimed stressor events that occurred during 
the veteran's naval service aboard the U.S.S. Takelma (ATF 
113).  The veteran's service personnel records show that he 
was assigned to the U.S.S. Takelma from August 1946 until 
approximately December 1947 and the Dictionary of American 
Naval Fighting Ships confirms that the U.S.S. Takelma served 
as a fleet ocean tug during that time.  The Board observes 
that D.L.J. wrote in a September 2003 statement that he 
served with the veteran aboard the U.S.S. Takelma and 
recalled that they had to unload the ammunition from another 
vessel that was on fire and in distress during such service.  
Furthermore, the Dictionary of American Naval Fighting Ships 
reveals that the U.S.S. Takelma began towing target ships to 
the Marshall Islands for the atomic bomb tests at Bikini in 
February 1947.  In consideration of the foregoing, it is 
likely that the veteran's claimed stressor events occurred as 
they are consistent with the circumstances, conditions, and 
hardships of his service aboard the U.S.S. Takelma and are 
supported by the available evidence of record.  Thus, the 
third criterion necessary to establish service connection for 
PTSD has been satisfied.              

As all three criteria have been met, the Board finds that 
entitlement to service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


